Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are currently under review.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 11-17 of U.S. Patent No. 11,150,758. Although the claims at issue are not identical, they are not patentably distinct from each other because although Claim 1 of the instant application indicates a first threshold pressure value and a second threshold pressure value wherein the second threshold pressure value is less than the first threshold pressure value, it would have been obvious to a person of ordinary skill in the art to equate a range from the second threshold pressure value to the first threshold value to simply a threshold value (of Patent No. 11,150,758)/first threshold value since the second threshold pressure value is less than the first threshold value. Claims 1 and 7 of the instant application additionally indicate “determined based on one or more signals received from an electronic pen” which can be interchanged with a touch input since the received signals are generated based on pressure or force applied to a sensor when compared to claims 1 and 11-12 respectively of Patent No.: 11,150,758. Claim 15 of the instant application additionally indicates “a sensor”, “a control circuit”, and “processor” which although are not limitations of the method claim 1 or the non-transitory processor-readable storage medium of claim 15 are essential for performing the functionality of a method and storage medium claim.

Instant Application 17/449,791
Patent No.: US 11,150,758
Claim 1: A method comprising: obtaining a plurality of sensor coordinates and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates determined based on one or more signals received from an electronic pen, wherein the plurality of sensor coordinates corresponds to a plurality of positions on a sensor pointed to by the electronic pen, and the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen; mapping, using a first mapping method, a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates; outputting the first plurality of display screen coordinates; determining that a first one of the plurality of pressure values is greater than or equal to a first threshold pressure value; determining that a second one of the plurality of pressure values is less than or equal to a second threshold pressure value, after the determining that the first one of the plurality of pressure values is greater than or equal to the first threshold pressure value, wherein the second threshold pressure value is less than the first threshold pressure value; in response to the determining that the second one of the plurality of pressure values is less than or equal to the second threshold pressure value, mapping, using a second mapping method, a second set of the plurality of sensor coordinates to a second plurality of display screen coordinates, Claim 3: The method according to claim 1, further comprising: in response to the determining that the second one of the plurality of pressure values is less than or equal to the second threshold pressure value, determining that a velocity of the electronic pen is less than a threshold velocity value, wherein the mapping, using the second mapping method, of the second set of the plurality of sensor coordinates to the second plurality of display screen coordinates is in response to the determining that the second one of the plurality of pressure values is less than or equal to the second threshold pressure value and in response to the determining that the velocity of the electronic pen is less than the threshold velocity value.
wherein the second mapping method is different from the first mapping method, and the second set of the plurality of sensor coordinates is different from the first set of the plurality of sensor coordinates; and outputting the second plurality of display screen coordinates.
Claim 2: Same
Claims 1 and 4: Similar except has 1st and 2nd threshold
Claim 5: Similar except has 1st and 2nd threshold
Claim 1: A method comprising: obtaining a plurality of sensor coordinates, and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates, wherein the plurality of sensor coordinates corresponds to a plurality of positions on a sensor pointed to by an electronic pen, and the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen; mapping, using a first mapping method, a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates; outputting the first plurality of display screen coordinates; determining that a first one of the plurality of pressure values is greater than or equal to a threshold pressure value; determining that a second one of the plurality of pressure values is less than the threshold pressure value, after the determining that the first one of the plurality of pressure values is greater than or equal to the threshold pressure value; in response to the determining that the second one of the plurality of pressure values is less than the threshold pressure value, determining that a velocity of the electronic pen is less than a threshold velocity value; in response to the determining that the velocity of the electronic pen is less than the threshold velocity value, mapping, using a second mapping method, a second set of the plurality of sensor coordinates to a second plurality of display screen coordinates, wherein the second mapping method is different from the first mapping method, and the second set of the plurality of sensor coordinates is different from the first set of the plurality of sensor coordinates; and outputting the second plurality of display screen coordinates.
















Claim 2: Same
Claim 5: threshold pressure value
Claim 3: threshold pressure value
Claim 1:  determined based on one or more signals received from an electronic pen, and Claim 6
Claim 7
Claim 7:  determined based on one or more signals received from an electronic pen, and Claims 8-9
Claim 10: same
Claim 11: same
Claim 12: same
Claim 13: same
Claim 14: same
Claims 11-12

Claim 13: same
Claim 14: same
Claim 15: same
Claim 16: same
Claim 17: same
Claim 15 is a device claim, comprising a sensor including a first group of conductors extending in a first direction and a second group of conductors extending in a second direction that is different from the first direction, wherein the sensor, in operation, receives one or more signals from an electronic pen; a control circuit which, in operation, detects a plurality of sensor coordinates and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates based on the one or more signals received by the sensor from the electronic pen, wherein the plurality of sensor coordinates corresponds to a plurality of positions on the sensor pointed to by the electronic pen, and the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen; a processor; and a memory storing instructions which, when executed by the processor cause the processor
Claim 15 is a non-transitory processor-readable storage medium and Claim 16
Claim 16: same
Claim 17: same
Claim 19: same
Claim 20: same
Claim 13: same
Claim 14: same
Claim 15: same
Claim 16: same


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geary et al. (Pub. No.: US 2017/0357403 A1) as cited on the IDS.
With respect to Claim 7, Geary discloses a non-transitory processor-readable storage medium (¶29; ¶117; ¶121; ¶128) storing instructions that, when executed by a processor, cause the processor to: obtain a plurality of sensor coordinates (fig. 1, item 125; obtained via a touch sensor; touches may be movement across the touch sensor or sequential touches on touch sensor) and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates (fig. 7, item 705, 710, 715) determined based on one or more signals received from an electronic pen (¶64; ¶118; ¶122); map, using a first mapping method, a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates (fig. 7, item 730; ¶43, “In one embodiment, the pointer control module 130 acts as a device driver interfacing between the pointing device portion and an operating system running on the remote computing device to control the cursor.”; ¶130-131); output the first plurality of display screen coordinates (fig. 6; ¶126); determine that a first one of the plurality of pressure values is greater than or equal to a threshold pressure value (fig. 7, item 715 – Yes, which occurs in a first period of time; ¶130); determine that a second one of the plurality of pressure values is less than the threshold pressure value, after the first one of the plurality of pressure values is determined to be greater than or equal to the threshold pressure value (fig. 7, item 715 – No, which occurs in a second period of time after the first period of time from start to end; ¶130); in response to the second one of the plurality of pressure values being determined to be less than the threshold pressure value, map, using a second mapping method, a second set of the plurality of sensor coordinates to a second plurality of display screen coordinates (fig. 7, item 735; ¶130; fig. 6; ¶126), wherein the second mapping method is different from the first mapping method (fig. 7, item 730 and 735 are different), and the second set of the plurality of sensor coordinates is different from the first set of the plurality of sensor coordinates (¶80); output the second plurality of display screen coordinates (fig. 6; ¶56; ¶126).
With respect to Claim 9, claim 7 is incorporated, Geary teaches wherein the plurality of sensor coordinates corresponds to a plurality of positions on a sensor pointed to by the electronic pen (¶64; ¶118; ¶122 –the tip is in contact with the sensor and pointing), and the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen (¶64; ¶71; ¶118; ¶122; - pens inherently have tips).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (Pub. No.: US 2015/0268725) hereinafter referred to as Levesque in view of Geary et al. (Pub. No.: US 2017/0357403 A1) hereinafter referred to as Geary as cited on the IDS.
With respect to Claim 1, Levesque teaches a method (fig. 2B; ¶62) comprising: obtaining a plurality of sensor coordinates and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates determined based on one or more signals received from a stylus (¶21, “the touch-sensitive display 120 is capable of interpreting multiple simultaneous (or substantially simultaneous) contacts and corresponding forces to allow the user to perform gestures using multiple fingers (or other input devices, such as styluses)”; ¶29, “the system 200 may comprise or be in communication with a display and may comprise or be in communication with other user input devices, such as a mouse, other manipulanda, or a combination thereof”; ¶53), wherein the plurality of sensor coordinates corresponds to a plurality of positions on a sensor pointed to by the stylus (¶53-54); mapping, using a first mapping method (fig. 4, manipulation mode when the applied pressure is above the manipulation mode threshold), a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates (¶22, “By increasing the force on the touch-sensitive display 120, the tablet 100 changes from an "exploration" mode, in which the user can explore the screen tactilely, to a "manipulation" mode, in which the user can activate icons or widgets, or otherwise manipulate the GUI”); outputting the first plurality of display screen coordinates (¶47, “The system 200 may detect the user contacting the display or surface at a particular location and/or with a particular amount of force to interact with the virtual object. Based on the user interaction, the system 200 may manipulate a GUI (output on the display or projected onto the surface), switch between system states or modes, switch between user interface levels, and/or output an associated haptic effect”); determining that a first one of the plurality of pressure values is greater than or equal to a first threshold pressure value (fig. 2B, item 340; ¶55); determining that a second one of the plurality of pressure values is less than or equal to a second threshold pressure value (fig. 2B, item 351; ¶65), after the determining that the first one of the plurality of pressure values is greater than or equal to the first threshold pressure value (fig. 2B, item 340; ¶55; ¶64), wherein the second threshold pressure value is less than the first threshold pressure value (fig. 3, item 340 to item 351 to item 350 corresponding to the control captured at the manipulation threshold = first threshold while pressure is applied until the control is released when below the exploration threshold = second threshold in fig. 4; ¶72); in response to the determining that the second one of the plurality of pressure values is less than or equal to the second threshold pressure value, mapping, using a second mapping method (fig. 4, exploration mode), a second set of the plurality of sensor coordinates to a second plurality of display screen coordinates (¶71, “the system 200 is in the exploration mode 380 where the user may contact the screen at various locations, but without exceeding the first threshold, the user's contacts do not trigger any actions to be taken by the system. Rather, the system 200 outputs haptic effects when the user's contact corresponds to an object displayed on the screen”), wherein the second mapping method is different from the first mapping method (¶22; the pressure levels for the exploration mode are different from the pressure levels for the manipulation mode, see fig. 4, where exploration is from 0 pressure to the manipulation threshold and manipulation is from the manipulation threshold and above to the exploration threshold), and the second set of the plurality of sensor coordinates is different from the first set of the plurality of sensor coordinates (¶48, the second set of plurality of sensor coordinates may be applied at a different location of the screen within the exploration pressure levels and the first set of the plurality of sensor coordinates are applied at a different location of the screen within the manipulation pressure levels); and outputting the second plurality of display screen coordinates (¶47, “The system 200 may detect the user contacting the display or surface at a particular location and/or with a particular amount of force to interact with the virtual object. Based on the user interaction, the system 200 may manipulate a GUI (output on the display or projected onto the surface), switch between system states or modes, switch between user interface levels, and/or output an associated haptic effect”).
Levesque does not teach that the stylus is an electronic pen, or that the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen.
Geary teaches a method (figs. 5-7) comprising: obtaining a plurality of sensor coordinates (fig. 1, item 125; obtained via a touch sensor; touches may be movement across the touch sensor or sequential touches on touch sensor), and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates (fig. 7, item 705, 710, 715) based on one or more signals received from an electronic pen, wherein the plurality of sensor coordinates corresponds to a plurality of positions on a sensor pointed by the electronic pen (¶64; ¶118; ¶122), and the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen (¶122); mapping, using a first mapping method, a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates (fig. 7, item 730; ¶43, “In one embodiment, the pointer control module 130 acts as a device driver interfacing between the pointing device portion and an operating system running on the remote computing device to control the cursor.”; ¶130-131); outputting the first plurality of display screen coordinates (fig. 6; ¶126); determining that a first one of the plurality of pressure values is greater than or equal to a first threshold pressure value (fig. 7, item 715 – Yes, which occurs in a first period of time; ¶130).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Levesque, such that the stylus is replaced by the electronic pen of Geary, resulting in the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen, so as to provide an alternative input mechanism.
With respect to Claim 5, claim 1 is incorporated, Levesque teaches further comprising: determining that a third one of the plurality of pressure values is greater than or equal to the first threshold pressure value (fig. 4, after the control is released pressure is continued to be applied to below the exploration threshold and then increasing to exceed the exploration threshold), after the determining that the second one of the plurality of pressure values is less than or equal to the second threshold pressure value (fig. 4, pressure then is continued to be applied exceeding the manipulation threshold and then below the manipulation threshold); in response to the determining that the third one of the plurality of pressure values is greater than or equal to the first threshold pressure value (fig. 4, the pressure is between the manipulation threshold and the exploration threshold), mapping, using the first mapping method (¶51), a third set of the plurality of sensor coordinates to a third plurality of display screen coordinates, wherein the third set of the plurality of sensor coordinates is different from the first set and the second set of the plurality of sensor coordinates (the third set of plurality of sensor coordinates are applied at a location different from the first set and the second set of the plurality of sensor coordinates); and outputting the third plurality of display screen coordinates (¶22, “By increasing the force on the touch-sensitive display 120, the tablet 100 changes from an "exploration" mode, in which the user can explore the screen tactilely, to a "manipulation" mode, in which the user can activate icons or widgets, or otherwise manipulate the GUI”). 
With respect to Claim 7, Levesque teaches a non-transitory processor-readable storage medium (¶50) storing instructions that, when executed by a processor (¶118-119), cause the processor to: obtain a plurality of sensor coordinates and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates determined based on one or more signals received from a stylus (¶21, “the touch-sensitive display 120 is capable of interpreting multiple simultaneous (or substantially simultaneous) contacts and corresponding forces to allow the user to perform gestures using multiple fingers (or other input devices, such as styluses)”; ¶29, “the system 200 may comprise or be in communication with a display and may comprise or be in communication with other user input devices, such as a mouse, other manipulanda, or a combination thereof”; ¶53); map, using a first mapping method (fig. 4, manipulation mode when the applied pressure is above the manipulation mode threshold), a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates (¶22, “By increasing the force on the touch-sensitive display 120, the tablet 100 changes from an "exploration" mode, in which the user can explore the screen tactilely, to a "manipulation" mode, in which the user can activate icons or widgets, or otherwise manipulate the GUI”); output the first plurality of display screen coordinates (¶47, “The system 200 may detect the user contacting the display or surface at a particular location and/or with a particular amount of force to interact with the virtual object. Based on the user interaction, the system 200 may manipulate a GUI (output on the display or projected onto the surface), switch between system states or modes, switch between user interface levels, and/or output an associated haptic effect”); determine that a first one of the plurality of pressure values is greater than or equal to a threshold pressure value (fig. 2B, item 340- No; ¶51; ¶55; fig. 4, the input is applied greater than a manipulation threshold, threshold pressure value: manipulation threshold); determine that a second one of the plurality of pressure values is less than the threshold pressure value (fig. 2B, item 340- Yes; fig. 4, after pressure is applied such that control is captured, pressure is increasingly applied and then below the manipulation threshold and then below the exploration threshold), after the first one of the plurality of pressure values is determined to be greater than or equal to the threshold pressure value (¶51); in response to the second one of the plurality of pressure values being determined to be less than the threshold pressure value, map, using a second mapping method, a second set of the plurality of sensor coordinates to a second plurality of display screen coordinates (fig. 4, the system is now in exploration mode; ¶71, “the system 200 is in the exploration mode 380 where the user may contact the screen at various locations, but without exceeding the first threshold, the user's contacts do not trigger any actions to be taken by the system. Rather, the system 200 outputs haptic effects when the user's contact corresponds to an object displayed on the screen”), wherein the second mapping method is different from the first mapping method (¶22; the pressure levels for the exploration mode are different from the pressure levels for the manipulation mode, see fig. 4, where exploration is from 0 pressure to the manipulation threshold and manipulation is from the manipulation threshold and above to the exploration threshold), and the second set of the plurality of sensor coordinates is different from the first set of the plurality of sensor coordinates (¶48, the second set of plurality of sensor coordinates may be applied at a different location of the screen within the exploration pressure levels and the first set of the plurality of sensor coordinates are applied at a different location of the screen within the manipulation pressure levels); output the second plurality of display screen coordinates (¶47, “The system 200 may detect the user contacting the display or surface at a particular location and/or with a particular amount of force to interact with the virtual object. Based on the user interaction, the system 200 may manipulate a GUI (output on the display or projected onto the surface), switch between system states or modes, switch between user interface levels, and/or output an associated haptic effect”).
Levesque does not teach that the stylus is an electronic pen or that the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen.
Geary teaches a method (figs. 5-7) comprising: obtaining a plurality of sensor coordinates (fig. 1, item 125; obtained via a touch sensor; touches may be movement across the touch sensor or sequential touches on touch sensor), and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates (fig. 7, item 705, 710, 715) based on one or more signals received from an electronic pen, wherein the plurality of sensor coordinates corresponds to a plurality of positions on a sensor pointed by the electronic pen (¶64; ¶118; ¶122), and the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen (¶122); mapping, using a first mapping method, a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates (fig. 7, item 730; ¶43, “In one embodiment, the pointer control module 130 acts as a device driver interfacing between the pointing device portion and an operating system running on the remote computing device to control the cursor.”; ¶130-131); outputting the first plurality of display screen coordinates (fig. 6; ¶126); determining that a first one of the plurality of pressure values is greater than or equal to a first threshold pressure value (fig. 7, item 715 – Yes, which occurs in a first period of time; ¶130).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the non-transitory processor-readable storage medium of Levesque, such that the stylus is replaced by the electronic pen of Geary, so as to provide an alternative input mechanism.
With respect to Claim 13, claim 7 is incorporated, Levesque teaches wherein the instructions, when executed by the processor, cause the processor to: determine that a third one of the plurality of pressure values is greater than or equal to the threshold pressure value (fig. 4, after the control is released, pressure is continued to be applied to below the exploration threshold and then increasing to exceed the exploration threshold and then exceed the manipulation threshold at which point it is determined that a third one of the plurality of pressure values is greater than or equal to the threshold pressure value), after the second one of the plurality of pressure values is determined to be less than the threshold pressure value (fig. 4, the second one of the plurality of pressure values is determined to be less than the threshold pressure value is shown in figure 4 after the period is which control is captured and then pressure falling below the manipulation threshold); in response to the third one of the plurality of pressure values being determined to be greater than or equal to the threshold pressure value, map, using the first mapping method (¶51), a third set of the plurality of sensor coordinates to a third plurality of display screen coordinates, wherein the third set of the plurality of sensor coordinates is different from the first set and the second set of the plurality of sensor coordinates (the third set of plurality of sensor coordinates are applied at a location different from the first set and the second set of the plurality of sensor coordinates); and output the third plurality of display screen coordinates (¶22, “By increasing the force on the touch-sensitive display 120, the tablet 100 changes from an "exploration" mode, in which the user can explore the screen tactilely, to a "manipulation" mode, in which the user can activate icons or widgets, or otherwise manipulate the GUI”).
With respect to Claim 15, Levesque teaches a device (figs. 1A & 1B), comprising: a sensor (fig. 1A, ¶21; fig. 1B, ¶40), wherein the sensor, in operation, receives one or more signals from a stylus (¶21, “the touch-sensitive display 120 is capable of interpreting multiple simultaneous (or substantially simultaneous) contacts and corresponding forces to allow the user to perform gestures using multiple fingers (or other input devices, such as styluses)”; ¶29, “the system 200 may comprise or be in communication with a display and may comprise or be in communication with other user input devices, such as a mouse, other manipulanda, or a combination thereof”; ¶53); a control circuit (fig. 1B, item 220; ¶28) which, in operation, detects a plurality of sensor coordinates and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates based on the one or more signals received by the sensor from the stylus (¶31, “The processor 220 is configured to execute program code stored in memory 230 and to transmit signals to and receive signals from the touch-sensitive display 250”), wherein the plurality of sensor coordinates corresponds to a plurality of positions on the sensor pointed to by the stylus (¶53-54); a processor (fig. 1B, item 220; ¶28);  and a memory (fig. 1B, item 230; ¶31) storing instructions which, when executed by the processor cause the processor to: obtain the plurality of sensor coordinates and the plurality of pressure values from the control circuit (¶31, “The processor 220 is configured to execute program code stored in memory 230 and to transmit signals to and receive signals from the touch-sensitive display 250”); map, using a first mapping method (fig. 4, manipulation mode when the applied pressure is above the manipulation mode threshold), a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates (¶22, “By increasing the force on the touch-sensitive display 120, the tablet 100 changes from an "exploration" mode, in which the user can explore the screen tactilely, to a "manipulation" mode, in which the user can activate icons or widgets, or otherwise manipulate the GUI”); output the first plurality of display screen coordinates (¶47, “The system 200 may detect the user contacting the display or surface at a particular location and/or with a particular amount of force to interact with the virtual object. Based on the user interaction, the system 200 may manipulate a GUI (output on the display or projected onto the surface), switch between system states or modes, switch between user interface levels, and/or output an associated haptic effect”); determine that a first one of the plurality of pressure values is greater than or equal to a threshold pressure value (fig. 2B, item 340- No; ¶51; ¶55; fig. 4, the input is applied greater than a manipulation threshold, threshold pressure value: manipulation threshold); determine that a second one of the plurality of pressure values is less than the threshold pressure value (fig. 2B, item 340- Yes; fig. 4, after pressure is applied such that control is captured, pressure is increasingly applied and then below the manipulation threshold and then below the exploration threshold), after the first one of the plurality of pressure values is determined to be greater than or equal to the threshold pressure value (¶51); in response to the second one of the plurality of pressure values being determined to be less than the threshold pressure value, map, using a second mapping method, a second set of the plurality of sensor coordinates to a second plurality of display screen coordinates (fig. 4, the system is now in exploration mode; ¶71, “the system 200 is in the exploration mode 380 where the user may contact the screen at various locations, but without exceeding the first threshold, the user's contacts do not trigger any actions to be taken by the system. Rather, the system 200 outputs haptic effects when the user's contact corresponds to an object displayed on the screen”), wherein the second mapping method is different from the first mapping method (¶22; the pressure levels for the exploration mode are different from the pressure levels for the manipulation mode, see fig. 4, where exploration is from 0 pressure to the manipulation threshold and manipulation is from the manipulation threshold and above to the exploration threshold), and the second set of the plurality of sensor coordinates is different from the first set of the plurality of sensor coordinates (¶48, the second set of plurality of sensor coordinates may be applied at a different location of the screen within the exploration pressure levels and the first set of the plurality of sensor coordinates are applied at a different location of the screen within the manipulation pressure levels); output the second plurality of display screen coordinates (¶47, “The system 200 may detect the user contacting the display or surface at a particular location and/or with a particular amount of force to interact with the virtual object. Based on the user interaction, the system 200 may manipulate a GUI (output on the display or projected onto the surface), switch between system states or modes, switch between user interface levels, and/or output an associated haptic effect”).
Levesque does not teach that the stylus is an electronic pen nor a sensor including a first group of conductors extending in a first direction and a second group of conductors extending in a second direction that is different from the first direction.
Geary teaches a device (fig. 1, 3A, and 3B), comprising: a sensor including a first group of conductors extending in a first direction and a second group of conductors extending in a second direction that is different from the first direction (¶52; ¶53, “the touch sensor 125 may comprise a plurality of sensors, for example arranged in a grid. In one embodiment, the touch sensor 125 is co-located with the force sensor 120, such that an amount of pressure applied to the surface 115 can be detected at the location of the user touch”), wherein the sensor, in operation receives one or more signals from an electronic pen (¶64; ¶118; ¶122); a control circuit (fig. 1, item 105); a processor (fig. 1, item 105); and memory (fig. 1, item 110); and a method (figs. 5-7) comprising: obtaining a plurality of sensor coordinates (fig. 1, item 125; obtained via a touch sensor; touches may be movement across the touch sensor or sequential touches on touch sensor), and a plurality of pressure values respectively corresponding to the plurality of sensor coordinates (fig. 7, item 705, 710, 715) based on one or more signals received from an electronic pen, wherein the plurality of sensor coordinates corresponds to a plurality of positions on a sensor pointed by the electronic pen (¶64; ¶118; ¶122), and the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen (¶122); mapping, using a first mapping method, a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates (fig. 7, item 730; ¶43, “In one embodiment, the pointer control module 130 acts as a device driver interfacing between the pointing device portion and an operating system running on the remote computing device to control the cursor.”; ¶130-131); outputting the first plurality of display screen coordinates (fig. 6; ¶126); determining that a first one of the plurality of pressure values is greater than or equal to a first threshold pressure value (fig. 7, item 715 – Yes, which occurs in a first period of time; ¶130).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Levesque, in have a sensor including a first group of conductors extending in a first direction and a second group of conductors extending in a second direction that is different from the first direction and a stylus that is replaced by the electronic pen of Geary, resulting in the plurality of pressure values corresponds to a plurality of pressures applied to a pen tip of the electronic pen, so as to provide an alternative input mechanism and provide a conventional sensor.
With respect to Claim 20, claim 15 is incorporated, Levesque teaches wherein the instructions, when executed by the processor, cause the processor to: determine that a third one of the plurality of pressure values is greater than or equal to the threshold pressure value (fig. 4, after the control is released, pressure is continued to be applied to below the exploration threshold and then increasing to exceed the exploration threshold and then exceed the manipulation threshold at which point it is determined that a third one of the plurality of pressure values is greater than or equal to the threshold pressure value), after the second one of the plurality of pressure values is determined to be less than the threshold pressure value (fig. 4, the second one of the plurality of pressure values is determined to be less than the threshold pressure value is shown in figure 4 after the period is which control is captured and then pressure falling below the manipulation threshold); in response to the third one of the plurality of pressure values being determined to be greater than or equal to the threshold pressure value, map, using the first mapping method (¶51), a third set of the plurality of sensor coordinates to a third plurality of display screen coordinates, wherein the third set of the plurality of sensor coordinates is different from the first set and the second set of the plurality of sensor coordinates (the third set of plurality of sensor coordinates are applied at a location different from the first set and the second set of the plurality of sensor coordinates); and output the third plurality of display screen coordinates (¶22, “By increasing the force on the touch-sensitive display 120, the tablet 100 changes from an "exploration" mode, in which the user can explore the screen tactilely, to a "manipulation" mode, in which the user can activate icons or widgets, or otherwise manipulate the GUI”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geary as applied to claim 7 above, and further in view of Kobayashi (Pub. No.: US 2020/0264763 A1) as cited on the IDS.
With respect to Claim 14, claim 7 is incorporated, Geary does not mention wherein the instructions, when executed by the processor, cause the processor to: display a cursor on a display screen based on the first plurality of display screen coordinates; and display the cursor on the display screen based on the second plurality of display screen coordinates, wherein at least part of the display screen is displayed in an enlarged manner while the cursor is displayed on the display screen based on the second plurality of display screen coordinates compared to a manner in which the at least part of the display screen is displayed while the cursor is displayed on the display screen based on the first plurality of display screen coordinates.
Kobayashi teaches a non-transitory processor-readable storage medium (fig. 1, item 13; ¶29; ¶37) storing instructions that, when executed by a processor (fig. 1, item 12; ¶35), cause the processor to: obtain a plurality of sensor coordinates (¶34, “the input unit 20 … is at least one of … a touch pad with which input operations are performed by touching an operation screen, a stylus pen for inputting handwriting, and a touch panel display in which a display screen and a touch pad are integrated”); map a first set of the plurality of sensor coordinates to a first plurality of display screen coordinates (¶34, mapped via the input interface unit); wherein the instructions, when executed by the processor, cause the processor to: display a cursor on the display screen based on the first plurality of display screen coordinates (fig. 3, item C; ¶45; ¶48, cursor placed on item B and selected: reduced); and display the cursor on the display screen based on the second plurality of display screen coordinates (fig. 4, cursor placed on item B1 and selected: enlarged; ¶48), wherein at least part of the display screen is displayed in an enlarged manner while the cursor is displayed on the display screen based on the second plurality of display screen coordinates compared to a manner in which the at least part of the display screen is displayed while the cursor is displayed on the display screen based on the first plurality of display screen coordinates (fig. 4, cursor placed on item B1 and selected: enlarged, cursor placed on item B and selected: reduced; ¶48; fig. 7; ¶61).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the non-transitory processor-readable storage medium of Geary, wherein the instructions, when executed by the processor, cause the processor to: display a cursor on the display screen based on the first plurality of display screen coordinates; and display the cursor on the display screen based on the second plurality of display screen coordinates, wherein at least part of the display screen is displayed in an enlarged manner while the cursor is displayed on the display screen based on the second plurality of display screen coordinates compared to a manner in which the at least part of the display screen is displayed while the cursor is displayed on the display screen based on the first plurality of display screen coordinates, as taught by Kobayashi so as to common functionality to an input unit that is corresponding outputted on a screen. 

Allowable Subject Matter
Claims 2-4, 6, 8, 10-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by submitting an approved Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a method 1.) wherein: the first set of the plurality of sensor coordinates, which is mapped using the first mapping method, to the first plurality of display screen coordinates, indicates that the electronic pen moves a first distance on the sensor, the first plurality of display screen coordinates corresponds to a first distance on a display screen, the first distance on the sensor is less than or equal to the first distance on the display screen, the second set of the plurality of sensor coordinates, which is mapped using the second mapping method to the second plurality of display screen coordinates, indicates that the electronic pen moves a second distance on the sensor, 
the second plurality of display screen coordinates corresponds to a second distance on the display screen, and the second distance on the sensor is greater than the second distance on the display screen nor do they teach 2.) further comprising: in response to the determining that the second one of the plurality of pressure values is less than or equal to the second threshold pressure value, determining that a velocity of the electronic pen is less than a threshold velocity value, wherein the mapping, using the second mapping method, of the second set of the plurality of sensor coordinates to the second plurality of display screen coordinates is in response to the determining that the second one of the plurality of pressure values is less than or equal to the second threshold pressure value and in response to the determining that the velocity of the electronic pen is less than the threshold velocity value nor do they teach 3.) further comprising: displaying a cursor on a display screen based on the first plurality of display screen coordinates; and displaying the cursor on the display screen based on the second plurality of display screen coordinates, wherein: the first set of the plurality of sensor coordinates, which is mapped using the first mapping method to the first plurality of display screen coordinates, indicates that the electronic pen moves at a first velocity on the sensor, the displaying of the cursor on the display screen based on the first plurality of display screen coordinates includes moving the cursor at a first velocity on the display screen, the first velocity at which the electronic pen moves on the sensor is less than equal to the first velocity at which the cursor moves on the display screen, the second set of the plurality of sensor coordinates, which is mapped using the second mapping method to the second plurality of display screen coordinates, indicates that the electronic pen moves at a second velocity on the sensor, the displaying of the cursor on the display screen based on the second plurality of display screen coordinates includes moving the cursor at a second velocity on the display screen, and the second velocity at which the electronic pen moves on the sensor is greater than the second velocity at which the cursor moves on the display screen nor do they teach 4.) further comprising: determining that a third one of the plurality of pressure values is equal to zero, after the determining that the second one of the plurality of pressure values is less than or equal to the second threshold pressure value; in response to the determining that the third one of the plurality of pressure values is equal to zero, mapping, using the first mapping method, a third set of the plurality of sensor coordinates to a third plurality of display screen coordinates, wherein the third set of the plurality of sensor coordinates is different from the first set and the second set of the plurality of sensor coordinates; and outputting the third plurality of display screen coordinates including all the base limitations. None of the prior art teaches a non-transitory processor-readable storage medium a.) wherein the instructions, when executed by the processor, cause the processor to: determine that a third one of the plurality of pressure values is equal to zero, after the second one of the plurality of pressure values is determined to be less than the threshold pressure value; in response to the third one of the plurality of pressure values being determined to be equal to zero, map, using the first mapping method, a third set of the plurality of sensor coordinates to a third plurality of display screen coordinates, wherein the third set of the plurality of sensor coordinates is different from the first set and the second set of the plurality of sensor coordinates; and output the third plurality of display screen coordinates nor do they teach b.) wherein the instructions, when executed by the processor, cause the processor to: in response to the second one of the plurality of pressure values being determined to be less than the threshold pressure value, determine that a velocity of the electronic pen is less than a threshold velocity value, wherein the second set of the plurality of sensor coordinates is mapped, using the second mapping method, to the second plurality of display screen coordinates in response to in response to the second one of the plurality of pressure values being determined to be less than the threshold pressure value and the velocity of the electronic pen being determined to be less than the threshold velocity value nor do they teach c.) wherein: the first set of the plurality of sensor coordinates, which is mapped using the first mapping method to the first plurality of display screen coordinates, indicates that the electronic pen moves a first distance on the sensor, the first plurality of display screen coordinates corresponds to a first distance on the display screen, the first distance on the sensor is less than or equal to the first distance on a display screen, the second set of the plurality of sensor coordinates, which is mapped using the second mapping method to the second plurality of display screen coordinates, indicates that the electronic pen moves a second distance on the sensor, the second plurality of display screen coordinates corresponds to a second distance on the display screen, and the second distance on the sensor is greater than the second distance on the display screen nor do they teach d.) wherein the instructions, when executed by the processor, cause the processor to: display a cursor on a display screen based on the first plurality of display screen coordinates; and display the cursor on the display screen based on the second plurality of display screen coordinates, wherein: the first set of the plurality of sensor coordinates, which is mapped using the first mapping method to the first plurality of display screen coordinates, indicates that the electronic pen moves at a first velocity on the sensor, the cursor is displayed on the display screen based on the first plurality of display screen coordinates by moving the cursor at a first velocity on the display screen, the first velocity at which the electronic pen moves on the sensor is less than or equal to the first velocity at which the cursor moves on the display screen, the second set of the plurality of sensor coordinates, which is mapped using the second mapping method to the second plurality of display screen coordinates, indicates that the electronic pen moves at a second velocity on the sensor, the cursor is displayed on the display screen based on the second plurality of display screen coordinates by moving the cursor at a second velocity on the display screen, and the second velocity at which the electronic pen moves on the sensor is greater than the second velocity at which the cursor moves on the display screen including all the base limitations. None of the prior art teaches a device 1a.) wherein the instructions, when executed by the processor, cause the processor to: in response to the second one of the plurality of pressure values being determined to be less than the threshold pressure value, determine that a velocity of the electronic pen is less than a threshold velocity value, wherein the second set of the plurality of sensor coordinates is mapped, using the second mapping method, to the second plurality of display screen coordinates in response to in response to the second one of the plurality of pressure values being determined to be less than the threshold pressure value and the velocity of the electronic pen being determined to be less than the threshold velocity value nor do they teach 1b.) wherein: the first set of the plurality of sensor coordinates, which is mapped using the first mapping method to the first plurality of display screen coordinates, indicates that the electronic pen moves a first distance on the sensor, the first plurality of display screen coordinates corresponds to a first distance on a display screen, the first distance on the sensor is less than or equal to the first distance on the display screen, the second set of the plurality of sensor coordinates, which is mapped using the second mapping method to the second plurality of display screen coordinates, indicates that the electronic pen moves a second distance on the sensor, the second plurality of display screen coordinates corresponds to a second distance on the display screen, and the second distance on the sensor is greater than the second distance on the display screen nor do they teach 1c.) wherein the instructions, when executed by the processor, cause the processor to: display a cursor on a display screen based on the first plurality of display screen coordinates; and display the cursor on the display screen based on the second plurality of display screen coordinates, wherein: the first set of the plurality of sensor coordinates, which is mapped using the first mapping method to the first plurality of display screen coordinates, indicates that the electronic pen moves at a first velocity on the sensor, the cursor is displayed on the display screen based on the first plurality of display screen coordinates by moving the cursor at a first velocity on the display screen, the first velocity at which the electronic pen moves on the sensor is less than or equal to the first velocity at which the cursor moves on the display screen, the second set of the plurality of sensor coordinates, which is mapped using the second mapping method to the second plurality of display screen coordinates, indicates that the electronic pen moves at a second velocity on the sensor, the cursor is displayed on the display screen based on the second plurality of display screen coordinates by moving the cursor at a second velocity on the display screen, and the second velocity at which the electronic pen moves on the sensor is greater than the second velocity at which the cursor moves on the display screen including all the base limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621